Citation Nr: 1129270	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  08-12 960A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of pension benefits in the original amount of $21,496.00, reduced by $12,268.00, to include the question of whether the indebtedness was properly created.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1950 to December 1952. The Appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2002 decision issued by the Committee on Waivers and Compromises (Committee) at the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO). 

The Appellant testified before a Decision Review Officer (DRO) in February 2006. A copy of the transcript is of record.  She additionally requested a BVA travel board hearing before a Veteran's Law Judge in her May 2008 substantive appeal.  A hearing was scheduled for May 2011.  In correspondence received prior to her scheduled hearing, the Appellant indicated that she was unable to attend her scheduled hearing due to health reasons.  She has not requested that it be rescheduled.  As such, her hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2010).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Appellant's claim so that she is afforded every possible consideration.

Representation-  The Board initially notes that the Appellant was represented by a private attorney at her February 2006 Decision Review Officer (DRO) hearing.  A May 2010 Report of General Information, VA Form 21-0820 reflects that the Appellant's private attorney, Mr. Oliver Kitchens, had retired from the practice of law and believed that the services provided to the Appellant had long been resolved; he essentially indicated that he was no longer assisting the Appellant.

Prior to certification of this matter to the Board, there is no indication that the Appellant was advised of her attorney's retirement, or that any documents or records in his possession were returned to her.  Pursuant to 38 C.F.R. § 14.631(c), an individual may withdraw from representation provided before a VA agency of original jurisdiction if such withdrawal would not adversely impact the claimant's interests.  Moreover, the organization or individual providing representation must notify the claimant, the VA organization in possession of the claims file, and the agency of original jurisdiction in writing prior to taking any action to withdraw and take steps necessary to protect the claimant's interest including, but not limited to, giving advance notice to the claimant, allowing time for appointment of alternative representation, and returning any documents provided by VA in the course of representation to the agency of original jurisdiction or pursuant to the claimant's instructions, to the organization or individual substituted as the representative, agent or attorney of record.  See 38 C.F.R. § 14.631 (2010).  As the record does not reflect that the Appellant has been formally advised that she is no longer represented by her private attorney appropriate notice should be provided to her, to include notice that she is entitled to obtain new representation. 

Waiver and Creation of Debt-  A historical review of the claims folder reveals that the Appellant was awarded non-service connected death pension benefits in November 1976.  In a July 1998 letter, the Appellant was informed that payments were proposed to stop effective February 1, 1995 because information had been received reflecting that her income or net worth had changed.  A December 1998 letter indicated that based on unreported income of $7872 for the year of 1995 the Appellant's pension award would stop.  A December 1998 letter indicated that she had a debt of $21,496.00.  She was informed in subsequent correspondence that the debt would be recuperated through a reduction in her Social Security Administration (SSA) monthly payments.  Following her February 2006 DRO hearing, the Committee determined that the Appellant's waiver request would be granted in part, in the amount of $12,268.00.  See May 2006 Supplemental Statement of the Case. 

First, although the Appellant has requested a waiver of the overpayment, it is also apparent that the she disagrees with the amount of the overpayment.  Various statements submitted by the Appellant reflect that although the overpayment was based on additional "perceived" income she obtained through gambling winnings, she argues that her addiction to gambling resulted in more debt than earnings.  See September 1998, September 1999, October 1999, March 2002, September 2002, January 2003, July 2003 statements.  She additionally argues that the money already taken out from her SSA benefits should be rightfully returned to her.  See May 2011 statement. 

In essence, the Appellant disputes both the amount and the validity of the assessed overpayment.  The Appellant admits that she has had some winnings in connection with gambling, but she also maintains that there is no net income because she lost more than she won.  Hence, the Appellant challenges the proper creation of the indebtedness.

The United States Court of Appeals for Veterans Claims (Court) has held that when the amount and/or the validity of the debt is challenged, a threshold determination must be made on that question prior to a decision on the waiver of indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).  A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1) (2010); see also VAOPGCPREC 6-98.  The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination.  See Schaper, 1 Vet. App. at 434. 

Also, with respect to the issue of whether the indebtedness of pension benefits was proper, it should be noted that VAOPGCPREC 17-89; 55 Fed.Reg. 2919 (1990), held that, in determining gambling income for pension computation purposes, gambling losses may be deducted from gambling winnings under 38 C.F.R. § 3.271(c). 

While the Appellant was granted a partial waiver of her pension debt in a May 2006 decision, it is unclear how the waiver of $12,268.00 was calculated.  It is also unclear if this amount considered money obtained through deductions in her SSA payments.  Significantly, there is no audit in the record showing how the Appellant's debt was calculated or indicating the amount of any repayments.

Accordingly, the case is REMANDED for the following actions:

1.  Inform the Appellant in writing that her private attorney has retired and no longer believes he is representing her in her appeal.  Inform the Appellant that she may appoint alternative representation.  The RO should attempt to retain any documents provided by the VA in the course of representation from the Veteran's previous private attorney.  

After a response is received from the Appellant regarding whether she has appointed new representation, and appropriate time is provided for any new representative to present any additional argument, the remaining Remand paragraphs should be addressed.

2.  Following the development set forth in Remand paragraph 1, set forth in the record a written paid and due audit of the Appellant's death pension account for the period of the overpayment.  This audit should reflect the amounts actually paid to the Appellant as well as the amounts properly due.  In addition, the audit should include the amount of the overpayment, if any, that may have been repaid by the Appellant.  A copy of the written audit should be inserted into the claims file and another provided to the Appellant.

The Appellant's documented gambling losses, if any, should be deducted from the Appellant's documented gambling winnings, if any, in accordance with VAOPGCPREC 17-89. 

3.  Following the development set forth above, the Committee should adjudicate the issue of whether the overpayment of death pension benefits at issue was properly created, and the amount of any remaining overpayment.  A comprehensive explanation of the reasons and bases for that decision should be prepared and incorporated into the claims file, to include a discussion of any information obtained from the Appellant.  If it is determined that any or all of the overpayment at issue was improperly created, award action should be taken to rectify the error.  In any case, the Appellant should be informed of the decision made and should be allowed the requisite period of time for a response.

4.  Thereafter, if an overpayment is found to have been properly created, the Appellant should be allowed an opportunity to submit additional evidence pertinent to her request for waiver of recovery of the assessed overpayment.

The Appellant is reminded that to obtain appellate review of any issue not currently in appellate status (that is, the validity of the debt), a timely appeal must be perfected.  While VA must afford the Appellant the appropriate time period in which to respond, the Appellant should perfect an appeal with respect to the validity of the debt, if desired, as soon as possible to avoid unnecessary delay in the consideration of the appeal.

5.  After the actions requested above have been completed, the Committee should review the record and reconsider the Appellant's request for waiver pursuant to the principals of equity and good conscience.  A formal, written record of the Committee's decision, including an analysis of the various elements to be considered, should be prepared and placed in the claims file.  A Supplemental Statement of the Case (SSOC) is not the appropriate means for accomplishing this task, under proper appellate guidelines.

6.  If the Committee's determination remains unfavorable to the Appellant, she should be furnished an SSOC, that considers any evidence obtained/submitted following the previous May 2006 SSOC, which specifically addresses the issue of creation of the overpayment and which contains a recitation of the pertinent law and regulations governing the issue of proper creation, including 38 U.S.C.A. § 5112 (West 2002); 38 C.F.R. § 1.965(a) (2010).  This document should further reflect detailed reasons and bases for the decision reached.  The Appellant should be afforded the opportunity to respond thereto; thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



